DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Examiner’s Remarks
 	Claims 1-30  are pending.  
  	Claims  1-9 are withdrawn as of June 3, 2022,  without traverse.  
Claims 10-30  are currently pending for examination.
  	This application contains 1-9  are drawn to an invention nonelected with traverse in the reply filed on June 3, 2022.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

  	Applicant is reminded that upon the cancellation of claims 1-9  to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  “for serving”  claims 10-30.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.







Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  10-16, 18, 20, 24 and 27-30 is /are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vangala et al. (US Publication No.  2014/0128074 A1 and Vangala hereinafter).
Regarding Claim 10, Vangala teaches a method of wireless communication performed by a second wireless communication device  , comprising:
 receiving  (i.e. receiving)  Para [0007] an indication of a plurality of cells associated with serving a user equipment (UE) from a first wireless communication device, wherein the indication includes information indicating   (i.e. data that can be indicative of a loading factor for a cell)  Para [0089]  and (i.e. cell identifier)  Para [0093] whether each cell of the plurality of cells  (i.e. the cells are neighbor cells for a base station)  Para [0098]   has been selected for serving   (i.e. serving base station)   Para [0036] the UE (i.e. user equipment)  Para [0035] or has been deselected for serving the UE (i.e. user equipment)  Para [0035];  and updating a list of serving cells   (i.e. neighbor  cell list$3)  Para [0104] of the UE  (i.e. user equipment)  Para [0035] based at least in part on the indication  (i.e. indication of number of active UEs on the cell)  Para [0091].

Regarding Claim 11, Vangala teaches wherein, for a given cell of the plurality of cells, the indication includes information that identifies the given cell  (i.e. indicated … candidate neighborhood cells)  Para [0006] and Para [0034].

Regarding Claim 12, Vangala teaches wherein the information that identifies the given cell includes at least one of a serving cell identifier or a physical cell identifier  (i.e. cell identifier)  Para [0093] and (i.e. list a series of one or more cell identifiers, such as CIDs, PN codes, and/or the like, for one or more neighbor cells along with an associated loading factor indication for each of one or more of the listed cell identifiers.)  Para [0104].   	Regarding Claim 13, Vangala teaches  wherein, for a given cell of the plurality of cells, the indication includes a cell group identifier associated with a cell group of the given cell  (i.e. list a series of one or more cell identifiers, such as CIDs, PN codes, and/or the like, for one or more neighbor cells along with an associated loading factor indication for each of one or more of the listed cell identifiers.)  Para [0104].

Regarding Claim 14, Vangala teaches wherein the cell group is a primary cell group or a secondary cell group  (i.e. one or more neighbor cells to a serving cell of the wireless communication device)  Para [0088] and Para [0093].   	Regarding Claim 15, Vangala teaches wherein, for a given cell of the plurality of cells, the indication includes a cell type indicator associated with the given cell (i.e. associated with a cell identifier for the cell, such as a Cell ID (CID), physical cell ID, a pseudo noise (PN) code, and/or other type of cell identifier that can be used to uniquely identify the cell)  Para [0093].   	Regarding Claim 16, Vangala teaches wherein the cell type indicator indicates whether the given cell is a primary cell, a secondary cell, or a primary secondary cell  (i.e. candidate cell or serving cell)  Para [0113].   	Regarding Claim 18, Vangala teaches, wherein, when a given cell of the plurality of cells has been selected for serving the UE, the indication includes information indicating that the given cell is to be added to a list of cells for serving the UE (i.e.  listed cell identifiers)  Para [0104].

Regarding Claim 20, Vangala teaches wherein the information indicating whether each cell of the plurality of cells has been selected for serving the UE or has been deselected for serving the UE includes a list of cells selected for serving the UE (i.e. serving base station)   Para [0036] the UE (i.e. user equipment)  Para [0035] for serving the UE (i.e. user equipment)  Para [0035].
  	Regarding Claim 24,  Vangala teaches wherein the plurality of cells is a plurality of cell groups (i.e. indicated … candidate neighborhood cells)  Para [0006] and Para [0034]. 
  	26. The method of claim 24, wherein, when a given cell group of the plurality of cell groups has been deselected for serving the UE, the indication includes information indicating that the given cell group is to be removed from a list of cell groups for serving the UE (Figure 1, whole figure):

    PNG
    media_image1.png
    531
    713
    media_image1.png
    Greyscale

Regarding Claim 27, Vangala teaches  wherein the information indicating whether each cell of the plurality of cells has been selected for serving the UE or has been deselected for serving the UE includes a list of cell groups selected for serving the UE (i.e. serving base station)   Para [0036] the UE (i.e. user equipment)  Para [0035] for serving the UE (i.e. user equipment)  Para [0035].
	Regarding Claim 28, Vangala teaches wherein in the first wireless communication device is a base station and the second wireless communication device is the UE 
    PNG
    media_image1.png
    531
    713
    media_image1.png
    Greyscale
 .  	Regarding Claim 29, Vangala teaches wherein the first wireless communication device is the UE and the second wireless communication device is a base station 
    PNG
    media_image1.png
    531
    713
    media_image1.png
    Greyscale
. 
Regarding Claim 30, Vangala teaches a method of wireless communication performed by a second wireless communication device  , comprising:
 	memory (i.e. memory)  Para [0070]; and processor  (i.e. processor)  Para [0070] coupled to the memory, the one or more processors  Para [0070] and Para [0072]  configured to:
 receive  (i.e. receiving)  Para [0007] an indication of a plurality of cells associated with serving a user equipment (UE) from a first wireless communication device, wherein the indication includes information indicating   (i.e. data that can be indicative of a loading factor for a cell)  Para [0089]  and (i.e. cell identifier)  Para [0093] whether each cell of the plurality of cells  (i.e. the cells are neighbor cells for a base station)  Para [0098]   has been selected for serving   (i.e. serving base station)   Para [0036] the UE (i.e. user equipment)  Para [0035] or has been deselected for serving the UE (i.e. user equipment)  Para [0035];  and updating a list of serving cells   (i.e. neighbor  cell list$3)  Para [0104] of the UE  (i.e. user equipment)  Para [0035] based at least in part on the indication  (i.e. indication of number of active UEs on the cell)  Para [0091].
Allowable Subject Matter

  	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure [see USPTO Notice of References Cited Form 892]:

Claims 17, 19, 21-23 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner's statement of reasons for allowance:
  	Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which sets forth in the following:   
The  prior art of record does not teach the combination of claimed elements including and under the broadest reasonable interpretation of the claimed limitation consistence with the Applicant's Specification.  The prior art cited above fails to teach all of the Applicant’s claimed limitation.  In particularly, the claimed invention advantageously provides a finer level of detail that  includes cell type indicator indicates for the given cell a physical uplink control channel or a non-physical control channel, when the given cell of the cell has been deselected for the servicing WE and has been removed from the cell list with indications including radio resource signaling, downlink control information, and medium access control control element, given cell group is added to cell group list for servicing the UE and removing the cell groups for the serving UE in combination with the other limitations of the claims, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record in context to the claims and the specification.  

The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.  The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety.

Thus, prior art of record neither render obvious nor anticipates the combination of claimed elements in light of the specification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.  Purkayastha et al. (US Publication No.  2021/0250825 A1), “Signaling of delta configuration for handover” (August 21, 2021).
2.  Vangala et al. (US Publication No.  2014/0128074 A1), “Cell loading-baased cell transition”  (May 8, 2014).

Communication

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D MIZRAHI whose telephone number is 571- 272-4079.  The examiner can normally be reached on 7:30-3:30 PM (7:30 - 4:30 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone numbers for the organization where this application or proceeding is assigned are (703) 872-9306 for regular communications and for After Final communication.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 

For more information about the PAIR system, see http://pair-direct.uspto.qov. Should you have questions on access to the Private PAIR system, contact the  Electronic  Business Center (EBC) at 866-217-9197 (toll free).

/DIANE D MIZRAHI/           Primary Examiner, Art Unit 2647                                                                                                                                                                                             
Diane.Mizrahi@USPTO.gov